
	
		I
		111th CONGRESS
		1st Session
		H. R. 465
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Gene Green of
			 Texas (for himself, Mr. Lincoln
			 Diaz-Balart of Florida, and Mr.
			 Waxman) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  permit States to ensure coverage without a 5-year delay of certain children and
		  pregnant women under the Medicaid program and SCHIP.
	
	
		1.Permitting States to ensure
			 coverage without a 5-year delay of certain children and pregnant women under
			 the Medicaid program and SCHIP
			(a)PurposeIn order to promote the health of needy
			 children and pregnant women residing lawfully in the United States, States
			 should be permitted to waive certain restrictions which result in a 5-year
			 delay for coverage of necessary health services for such children and women
			 under the Medicaid program and SCHIP.
			(b)Medicaid
			 programSection 1903(v) of
			 the Social Security Act (42 U.S.C. 1396b(v)) is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
				(2)by
			 adding at the end the following new paragraph:
					
						(4)(A)A State may elect (in a plan amendment
				under this title) to provide, notwithstanding sections 401(a), 402(b), 403, and
				421 of Public Law 104–193, medical assistance under a State plan under this
				title to children and pregnant women who are lawfully residing in the United
				States (including battered individuals described in section 431(c) of such Act)
				and are otherwise eligible for such assistance.
							(B)Such election may be made only with
				respect to either or both of the following categories of individuals:
								(i)Children.
								(ii)Pregnant women.
								(C)In this paragraph:
								(i)The term pregnant women means
				women during pregnancy (and during the 60-day period beginning on the last day
				of the pregnancy).
								(ii)The term children
				means individuals under age 19 (or such higher age as the State has elected
				under section 1902(l)(1)(D)), including optional targeted low-income children
				described in section
				1905(u)(2)(B).
								.
				(c)CHIPSection 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)) is amended by redesignating subparagraphs (C) and (D) as
			 subparagraphs (D) and (E), respectively, and by inserting after subparagraph
			 (B) the following new subparagraph:
				
					(C)Paragraph (4) of section 1903(v), insofar
				as it relates to the category of children or pregnant women (as such terms are
				defined in such paragraph), but only if the State has elected to apply such
				paragraph with respect to such category of children or pregnant women under
				title XIX and only if, in the case of pregnant women, the State has elected the
				option under section 2111 to provide assistance for pregnant women under this
				title.
					.
			(d)Conforming
			 amendmentSection 423(d)(1) of Public Law 104–193 is amended by
			 inserting before the period the following: and medical or child health
			 assistance furnished under section 1903(v)(4) or 2107(e)(1)(E), respectively,
			 of the Social Security Act.
			(e)Effective
			 dateThe amendments made by this section take effect on the date
			 of the enactment of this Act.
			
